RODGERS, Justice.
This is a suit between two litigants over a plot of land located between them, over which both parties have a written easement of ingress and egress. There are several issues presented in this well-tried lawsuit, but the crux of the litigation is based upon the claim of appellant that he obtained the fee title to the described plot of land as against his adversary’s easement right by claiming to be the owner of the plot of land for an uninterrupted period of ten years.
*633The trial court was of the opinion that appellant’s claim was not established by-evidence presented in the trial, because it did not show that adverse possession of the lot was uninterrupted for the ten-year period.
We have carefully reviewed the record, and although there are other reasons shown by the testimony which would prevent recovery by appellant under the claim of adverse possession, we are convinced that the chancellor was correct in his conclusion and the decree should be affirmed. For that reason, the decree of the chancery court is hereby affirmed.
Affirmed.
JONES, PATTERSON, INZER and ROBERTSON, JJ., concur.